Earl Warren: Number 273, National Labor Relations Board, Petitioner versus General Drivers, Chauffeurs, Warehousemen and Helpers Union. And Number 324, Local 850, International Association of Machinists, AFL-CIO, Petitioner versus National Labor Relations Board. Mr. Manoli.
Dominick L. Manoli: May it please the Court. Cases 273 and 324, which arise out of the same set of facts are here on a writ of certiorari to the Court of Appeals for the District of Columbia Circuit. In general, these cases like the one that follows these two cases, deal with the effect of the hot cargo clause and a collective bargaining agreement between a union and an employer which purports to excuse employees from handling disfavored goods, the effect of that clause upon the reach of the so-called "secondary boycott provisions" of the National Labor Relations Act. Section 8 (b) (4) (A) of the statute which is often referred to us the "secondary boycott provisions" of the Taft-Hartley Act, basing to unfair labor practice for a union to engage in a strike or to induce or encourage employees of any employer to engage in a strike or in a concerted refusal to perform services or to handle goods where an object thereof is to force or require any employer or other person to cease handling the goods of any producer or to cease doing business with any other person. The principal question which we have here is whether union inducement, union appeals, union directions to employees not to handle these favorite goods, which would normally be within the reach of Section 8 (b) (4) (A) of the statute are outside or removed from the reach of the statue by virtue of the so-called "hot cargo agreement" between the union and the employer which as I say purports to excuse the employees from having disfavored goods. The subsidiary question in this case, particularly in 327, is whether the protection, if any, which extends to the union which is a party to the contract -- to the contract which is a part to the hot cargo clause also extends to a union which is not a party to the agreement but is engaged in conduct which normally would be violative of Section 8 (b) (4) (A) of the statute. Now, let me summarize the facts briefly which give rise to these issues before this Court. In 1954, the Machinists Union which represented the employees of the American Iron Company, went out on strike. And in connection with that strike, it set a picket line around the premises of the company. As a result of the picket line around the premises of the American Machinery Company, a number of carrier -- a number of common carriers who normally serviced the American Iron Company discontinued making deliveries or pickups at the American Iron plant. And thereafter, the American Iron Company hauled its own freight and its own trucks to the loading platforms of these various common carriers. These trucks were followed by the Machinists Union to the loading platforms of the common carriers and there, there was some sort of a picket line established in the vicinity of the truck as well as the loading platform of the carriers, and the Machinists representatives went to the employees of the carriers and requested them not to handle the American Iron Freight. Now, the employees of the carriers were represented by the Teamsters Union. The Teamsters Union and these various carriers, five in number, had an agreement -- had a collective bargaining agreement and one of the clauses in the collective bargaining agreement provided that the employees were not allowed to handle -- not allowed to handle freight from an unfair company. When the freight from the American Iron Company came to this American --
Speaker: (Inaudible)
Dominick L. Manoli: All right. American Iron Company came to the platform to this common carrier, the representatives of the Teamsters Union directed the employees not to handle this freight all but one of the five common carriers requested or directed their employees to handle the freight. But despite the instructions of the employer, the employees however obeyed the instructions of their union -- the Teamsters Union and refused to handle the freight which has been brought to the loading platforms of various common carriers. These are briefly the facts of this case. And on these facts, the Board found that the Machinists Union by their appeals to the employees of the carriers, and the Teamsters Union by their directions to the employees of the carriers not to handle the American Iron Freight had violated Section 8 (b) (4) (A) of the statute regardless, regardless of the hot cargo clause between the Teamsters and the common carriers. The court below disagreed with the Board with Judge Prettyman dissenting on this aspect of the case, disagreed with the Board with respect to the Teamsters. It held that the contract, the hot cargo clause between the Teamsters and the carriers was not unlawful and that the Teamsters, under cover of that clause, could appeal or instruct or direct the employees not to handle the unfair -- the disfavored freight. As to the Machinists, however, and here Judge Washington dissented, asked the Machinists the majority of the court below agreed with the Board that they had committed a violation of the statute, and the reasoning of the court below on this -- on this phrase of the case was that the Machinists were not parties to collective bargaining agreement between the Teamsters and carriers which contained the hot cargo clause and therefore they could not rely upon that clause to legalize or justify their conduct which otherwise throw within the prohibition of the Section 8 (b) (4) (A) of the statute.
Felix Frankfurter: Will you take out of the consideration of the case the Railway Labor Act of the Interstate Commerce Act?
Dominick L. Manoli: Oh, no, we will come to the Interstate Commerce Act.
Felix Frankfurter: (Inaudible)
Dominick L. Manoli: That's right. I will.
Felix Frankfurter: Thank you.
Dominick L. Manoli: Now there is no question --
Felix Frankfurter: Who said this is a legal arrangement? Is it the court below who said this is not illegal?
Dominick L. Manoli: The court below held that the arrangement in the Teamsters and the carriers was not -- was not unlawful and that therefore, the Teamsters, the parties to the contract, could rely upon this clause and go to the employees directly.
Felix Frankfurter: Would you mind stating without arguing what your view is, about the bearing of that kind of arrangements by the Interstate Commerce Act?
Dominick L. Manoli: The --
Felix Frankfurter: Just what is your view? What is your view?
Dominick L. Manoli: The --
Felix Frankfurter: May a railroad in other words make a contract with a union but it deems carry certain goods because of the strike interest in -- in the interest of --
Dominick L. Manoli: The Interstate Commerce Commission quite recently, Your Honor, has held that a clause of this kind does not relieve a common carrier from the obligation to service without discrimination shippers.
Felix Frankfurter: Is there any question about that?
Dominick L. Manoli: I don't know. There may be, this was challenged before the Interstate Commerce Commission.
Felix Frankfurter: I know but the --
Dominick L. Manoli: And --
Felix Frankfurter: -- but you must. I haven't looked at the brief.
Dominick L. Manoli: We rely on that.
Felix Frankfurter: Yes (Inaudible)
Dominick L. Manoli: He challenged its --
Felix Frankfurter: No (Inaudible)
Dominick L. Manoli: Yes. He challenges that -- yes, he does, and he also challenges the application of the rules under the ICC to this -- to the statute. Now, there -- I think it can be --
Felix Frankfurter: (Inaudible) isn't it?
Dominick L. Manoli: Yes, it is.
Felix Frankfurter: All right.
Dominick L. Manoli: I think there can be a little question that apart from the hot cargo clause here that the conduct of both the Teamsters and the Machinists case -- and the Machinists clause within the normal prohibition of Section 8 (b) (4) (A). The contract to one side as I say, there are -- there is in this case the three elements of the violation of the Section 8 (b) (4) violation and these are inducement, a concerted refusal on the course of employment and finally, the illegal objective of forcing or requiring any employer to cease doing business with another employer. Now, it's no secret – and I think we may as well bring this out -- this point that it is no secret that the Board's position on this issue has changed. Originally, when this problem came before the Board -- the Board held that the contract for the hot cargo clause legalized -- legalized action which would otherwise be in violation of Section 8 (b) (4) (A). Thereafter, the view is advanced in the Board that at least in the case where the employer repudiated his agreement and the union went to the employees and asked them or directed them, instructed them not to handle certain goods, that the union was violating the statute in that situation. In these cases, the American Iron case and the case which follows this one which we called the "Sand Door case", the majority of the Board concluded that regardless of the hot cargo clause and irrespective of the acquiescence or non-acquiescence of the employer that the union could not go to the employees and directly appeal to them not to handle the disfavored goods, that if it did, they say regardless of the hot cargo clause, the acquiescence or non-acquiescence of the employer that the union committed the violation of the statute if it did that. Now, in order to complete the history of this problem before the Board, I should add that since these cases were decided, in fact while these cases were pending here after the writ had been granted, the Board issued its decision of what we -- is known as the genuine parts case and we have appended the opinion in that case to our brief in this -- in this case. And in that -- in that case, a majority of the Board reached the common ground that at least with respect to common carriers, the hot cargo clause is illegal against the policy of the statute and that that is an additional reason why the hot cargo clause cannot immunize action of -- cannot take out of the writ of Section 8 (b) (4) (A) appeals the directions by union to the employees of a carrier not to handle disfavored goods.
Felix Frankfurter: Let me ask you this. Part from the Taft-Hartley, would -- is there any controversy that this would be a hot cargo clause or a carrier -- the union people would violate would be an impermissible limitation upon the duty of the carrier?
Dominick L. Manoli: I rely upon what the ICC has recently held, Your Honor.
Felix Frankfurter: Yes, it is. I can see in that argument that pleading the two together just might qualify. But, apart from a hot cargo contract, it is still in the area of dispute that carrier can disable itself by a private agreement with the union in carrying goods (Inaudible). I just want to know what the -- what the law is.
Dominick L. Manoli: Well --
Felix Frankfurter: Is there any (Inaudible)
Dominick L. Manoli: There have been some cases. I think the --
Felix Frankfurter: We had one several years ago with -- involving the (Inaudible) what was that?
Dominick L. Manoli: The Piggyback case?
Felix Frankfurter: Yes.
Dominick L. Manoli: That was -- it didn't involve that kind of a situation, Your Honor.
Felix Frankfurter: No, not a hot cargo (Inaudible) their rule is that the obligation of the carrier?
Dominick L. Manoli: The question there was whether the railroad could file a charge with the Board --
Felix Frankfurter: Yes.
Dominick L. Manoli: -- with the Board and invoke the protection of Section 8 (b) (4) (A). There was no hot cargo or agreement involved.
Felix Frankfurter: I understand the hot cargo but you did go on the question that the duty of the carrier is not excused by the fact that it -- there's a strike going on.
Dominick L. Manoli: I don't recall that there was any advertence to that issue.
Felix Frankfurter: Now apart from that, what is -- what was invoked? Has that been invoked? Why should I think it's pretty clear that a carrier can't -- refused to carry goods because this would displease my employees or typically where the strike comes from the shipper.
Dominick L. Manoli: Well, there's probably been considered more on a common law to that effect the carrier can't excuse themselves --
Felix Frankfurter: That's what I'm asking.
Dominick L. Manoli: Yes. And the problem, as I say, has recently come up before the ICC as to whether or not one of these hot cargo commitments excuses the carrier.
Felix Frankfurter: I'm just trying to make a distinction -- I won't take more of your time -- between that problem in light of Wagner Act and the Taft-Hartley Act (Inaudible) prior to 1935 but the carrier excuse itself in carrying goods because these employees are in sympathy with the shipper's union strike.
Dominick L. Manoli: I haven't checked the law that far back, Your Honor.
Felix Frankfurter: I suppose I wasn't (Inaudible)
Dominick L. Manoli: Probably not. I don't do -- misstated.
Felix Frankfurter: All right.
Dominick L. Manoli: The –- as I've indicated, there have been these varying views in the Board and of course there have been differences of opinions among the Board members itself with respect to each position that the Board has taken. And the Courts of Appeals also have disagreed on this question. The court below and the Second Circuit in a case which is pending here on petition for certiorari have disagreed with the Board's position that these clauses do not immunize or take out of the writ of Section 8 (b) (4) (A) union appeals or inducement to employees. Under their hand, the Ninth Circuit in the companion case of this one here and also the Sixth Circuit have agreed with the Board's position that these contracts do not -- do not legalize conduct which would otherwise be in violation of the statute. These conflicting views obviously suggest, I think, that the statute itself is susceptible to different interpretations and that perhaps each is not without some support, and that neither the statute nor its legislative history furnished easy conclusive answers to our problem, and that therefore our task here, as it often is, it seems to be very often in the case of labor legislation, that our task here is to find that interpretation which can most fairly be said to be embedded in the statute in the light of the congressional policy and purposes. Within this frame of reference, I want to turn to what we conceive to be the legislative policy and purpose behind the Section 8 (b) (4) (A) of the statute. And secondly, to indicate how that -- how that congressional policy or purpose finds expression in the statute itself. A part from our different reading of the statutory language, itself perhaps one of the more important and perhaps the most decisive differences between us and the unions on the other side in these cases is the -- are different, conflicting understanding of what the legislative purpose was behind the statute. Now, I think there can be a little doubt after one reached the legislative history back to the Taft-Hartley Bill. There can be a little doubt that Congress being this union-inspired secondary work stoppages as undesirable, as inimical to the public interest. Indeed, the Teamsters brief in this case concedes that the legislative history leaves no room for question. Congress' undoubted the version as the brief puts it, undoubted the version to this form of secondary work -- to the secondary work stoppages or sympathetic strikes. And Section 8 (b) (4) (A) represents the congressional purpose to remove this type of secondary work stoppages from the American Industrial Sea, and the purpose with Section 8 (b) (4) (A) was intended to serve, I think was well-illustrated by Senator Taft and the examples which I'm about to refer are at very -- are very aptly to cases that we had before us here. During the course of the debates, Senator Taft stated that Section 8 (b) (4) (A) was intended to meet – excuse me -- that Section 8 (b) (4) (A) was intended to meet one, the situation where all over the United States, the Teamsters are saying, "We will not handle this lumber because it is made in a fact where a CIO Union is certified." Second example, it was designed to meet the situation where all over the United States carpenters -- and I might say that in the second case which follows this one, the carpenters are involved, here of course we have the Teamsters and the Machinists. Section 8 (b) (4) (A) was intended to meet the situation where all over the United States, carpenters are refusing to handle lumber which is finished in a mill -- in which CIO workers are employed, or another cases in which American Federation of Labor Workers are employed. And finally, he said, "In this statute, we are dealing with the checking of deliveries to the secondary boycotts or jurisdictional strikes. The trouble is that the man drives up to the delivery point," that's what happened here. The trouble is, the man who drives it to the delivery point and because the Teamsters Union says that he does not have a Teamsters cart -- here was disfavored goods. Then the union and the plant, the unloaders or longshoremen, or whatever they may be will not unload his truck. That is what we are trying to reach in this case. That is what the Congress is trying to reach in Section 8 (b) (4) (A). And perhaps it is not unfair to say that Senator Morse had these examples in mind when on the floor of the Senate he said during the course of legislative debate that I want to point out that under the procedures provided in the bill, the so-called "hot cargo cases" are very well handled. Now, for a number of years prior to Taft-Hartley, it has been a common practice among unions to label goods as unfair or is hot -- hot cargo, and by invoking these labels and going to the employees, inducing them not to handle disfavored goods. This is the classic kind of secondary work stoppage that the Congress meant to prove -- prohibit by Section 8 (b) (4) (A) and there is no question that Section 8 (b) (4) (A) reaches that kind of a situation. It also been the practice particularly by the Teamsters and the carpenters for some 30 years or more perhaps, prior to the adoption of Taft-Hartley for them to -- in a -- in effect to obtain the consent of the employer to these refusals to perform services or to handle certain goods, they would get that by means of these hot cargo clauses in a collective bargaining contracts, which I say purport to excuse the employees from handling the disfavored goods. Now, Congress was aware of this practice. The Congress which enacted this legislation was aware of this practice and we think that there is every reason to believe that Congress meant to draw no distinction between union appeals, union labeling of goods as hot cargo even where they had no contract with the employer, and getting the employers not to handle those particular goods or the situation where they did have an agreement with the employer and then went to the employees and say, "This is hot cargo, don't handle it." We think that Congress and Section 8 (b) (4) (A) meant to reach both types of inducement regardless of the hot cargo clause. Now, what makes me said Section 8 (b) (4) (A) of the statute broadly prohibits secondary work stoppages without any qualification on the basis of any contracts where Congress wanted to remove certain types of work stoppages, certain types of secondary work stoppages from the reach, the broad reach, of Section 8 (b) (4) (A), it expressly did so in the statute itself. For example, in the companion section, Section 8 (b) (4) (B) of the statute, the Congress removed from the reach of Section 8 (b) (4) (A), secondary work stoppages for the purpose of compelling an employer to recognize a union which had been certified by the Board, secondary pressure for that purpose is alright under the statute. In the jurisdictional section of the statute 8 (b) (4) (D), the Congress removed from the reach of this section, a strike to -- the jurisdictional strikes where the employer was failing to abide by a Board certification or by a Board order. And finally, in the proviso to the entire section -- the proviso to the entire Section 8 (b) (4), Congress expressly exempted from the reach of the statute refusals to cross a picket line at a primary employers place of business under the circumstances outlined in that particular section.
Earl Warren: We'll recess now.